Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered June 29, 1995, which, insofar as appealed from, denied defendants’ motion for summary judgment on their first counterclaim and dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs raise triable issues of fact, including whether the alterations made by the tenant were structural, whether defendants could have reasonably withheld consent to these alterations and whether the parties acted in good faith prior to closing. Accordingly, summary judgment was properly denied. Concur—Rosenberger, J. P., Wallach, Rubin, Nardelli and Mazzarelli, JJ.